Citation Nr: 1325391	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-32 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to a compensable rating for service-connected tooth #9.

3.  Entitlement to service connection for a chronic skin condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for gastrointestinal problems.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for shortness of breath.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for sleep apnea (sleep disturbances).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to November 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his October 2009 substantive appeal the Veteran indicated he did not want a hearing before the Board.  In March 2013 the Veteran's appeal was certified to the Board and notice was mailed to the Veteran.

In June 2013 the Veteran's representative and the Veteran each submitted written statements requesting a videoconference hearing before the Board.  These requests were timely submitted under VA regulations within 90 days of the notification of certification to the Board.  38 C.F.R. § 20.1304(a).  Therefore remand is required in order to schedule the Veteran for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law, and notice is to be provided to the Veteran and his representative, in the order that the request was received. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


